                                          STATE OF WEST VIRGINIA
                           OFFICE OF LAWYER DISCIPLINARY COUNSEL
                                             CITY CENTER EAST
                                                SUITE 1200C
                                        4700 MacCORKLE AVENUE SE
                                    CHARLESTON, WEST VIRGINIA 25304
                                               Office: (304) 558-7999
                                                 Fax:(304)558-4015
                                               Website: www.wvodc.org
Chief Lawyer Disciplinary Counsel                                                Lawyer Disciplinary Counsel
  Rachael L. Fletcher Cipoletti                                                    Renee N. Frymyer
Senior Lawyer Disciplinary Counsel                                                 Jessica H. Donahue Rhodes
  Andrea J. Hinerman                                                               Joanne M. Vella Kirby

                                                    June 3, 2020



       L. Dante' diTrapano, Esquire
       Law and Art Center West
       500 Randolph Street
       Charleston WV 25302


                     Re:    Completion of period of supervision

       Dear Mr. diTrapano:

             As you know, the required time period for the supervision of your law practice has
       now passed. 1 have received an excellent final report from David H. Carriger, Esquire
       concerning you and your practice.

             Accordingly, I am closing out my file in this matter and I now consider this case to
       be concluded. You are no longer required to practice under the supervision of another
       lawyer.

                     Congratulations on your successful completion of the supervision, and should you
       ever need assistance from this office please feel free to contact me.




                                                      RachaeTF letcher Ciprjletti,
                                                      Chief Lawyer Disciplinary Counsel


       RLFC/amw


     j£c; Davicjogj. Carriger, Esquire

       AMS4776 WPD
